SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16668 A. Full title of the plan and the address of the plan: WSFS Financial Corporation 401(k) Savings and Retirement Plan 500 Delaware Avenue Wilmington, DE19801 B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: WSFS Financial Corporation 500 Delaware Avenue Wilmington, DE19801 REQUIRED INFORMATION The audited financial statements required are included herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned thereunto duly authorized. WSFS Financial Corporation 401(k) Savings and Retirement Plan DATE: June 29, 2011 /s/ Peggy H. Eddens Peggy H. Eddens Plan Administrator WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Financial Statements and Supplemental Schedules December 31, 2010 and 2009 (With Report of Independent Registered Public Accounting Firm Thereon) WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits, December 31, 2010 and 2009 2 Statements of Changes in Net Assets Available for Benefits, Years ended December 31, 2010 and 2009 3 Notes to Financial Statements 4 Schedule 1 Schedule H, Line 4i – Schedule of Assets (Held at End of Year), December 31, 2010 15 2 Schedule H, line 4j – Schedule of Reportable Transactions, Year ended December 31, 2010 16 Report of Independent Registered Public Accounting Firm To Participants and Administrator of the WSFS Financial Corporation 401(k) Savings and Retirement Plan: We have audited the accompanying statements of net assets available for benefits of the WSFS Financial Corporation 401(k) Savings and Retirement Plan (the “Plan”) as of December 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule of Assets (Held at End of Year) as of December 31, 2010 and Schedule of Reportable Transactions for the year ended December 31, 2010 are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting Disclosure under the Employee Retirement Income Security Act of 1974.These supplemental schedules are the responsibility of the Plan’s management.The supplemental schedules have been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP Philadelphia, Pennsylvania June 29, 2011 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Statements of Net Assets Available for Benefits December 31, 2010 and 2009 Assets: Investments, at fair value (note 3) $ $ Notes receivable from participants Net assets available for plan benefits before adjustment Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) Net assets available for benefits $ $ See accompanying notes to financial statements. 2 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2010 and 2009 Investment (Loss) Income Net appreciation / (depreciation) in fair value ofinvestments (note 5) $ $ ) Interest and dividends 27,546 43,329 Net Investment Income / (Loss) 9,991,857 ) Contributions: Employer 1,470,269 1,388,238 Participants 2,284,774 1,987,177 Total Contributions 3,755,043 3,375,415 Deductions: Benefits paid 4,936,805 1,183,026 Administrative expenses 9,800 15,126 Total Deductions 4,946,605 1,198,152 Net Increase/(Decrease) in Net Assets Available or Benefits 8,800,295 ) Net assets available for benefits: Beginning of year 36,848,591 37,110,988 End of year $ $ See accompanying notes to financial statements.
